Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
	
Claim Objections
	As per claim 1, “personally identifiable information data” in line 6, should be changed to “personally identifiable information (PII)”.   Independent claims 17, 19 and 20 are objected to under similar rationale. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-13, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kvamme et al, US 9,288,184.
Regarding claim 1, Kvamme discloses method by a first network node of performing an identity verification across different geographical or jurisdictional regions, comprising: 
sending, by the first network node located in a first geographical or jurisdictional region, to a second network node located in a second geographical or jurisdictional region, an indication of an identity verification associated with a certain identity based on personally identifiable information data of the certain identity received by the first network node from the second network node, with the identity verification indication being non-PII and the identity verification being determined based on whether the PII data of the certain identity corresponds to PII data of at least one of a plurality of identities associated with the first region and stored in one or more databases located in the first region and on one or more identity verification rules associated with the first region (col. 4, lines 5-25: a system for distributing personally identifiable information having a regional server, a central computer and a recipient computer. The regional server is located in a first jurisdiction and has a first set of jurisdictional rules that define personally identifiable information for the first jurisdiction. A first computer application in the regional server inputs data, applies the first set of jurisdictional rules to the data and outputs a first data set that is personally identifiable information and a second data set that is not personally identifiable information. The regional server has two data repositories, a first data repository in communication with the first computer application that stores data that have been input but that have not had the first set of jurisdictional rules applied and a second data repository in communication with the first computer application that stores the first data set. The regional server further has a first set of masking rules for masking the first data set and a second computer application in communication with the first computer application that interprets and applies the first set of masking rules to obfuscate the first data set.).

Regarding claim 2, Kvamme discloses the method of claim 1, wherein said sending is responsive to receiving, by the first network node, from the second node, an indication of the PII data of the certain identity (col., 1, lines 35-40: In FIG. 1, the user's electronic device 22 is shown within the regional server 10, indicating that the user's electronic device 22 may belong to a system administrator, although user input 20 may be taken from a device within the jurisdiction that communicates with the regional server 10. The local node 12 may also receive outside data 26, which is data from outside the jurisdiction that may contain non-PII data as well as encrypted and/or masked PII data. ).

Regarding claim 3, Kvamme discloses the method of claim 1, further comprising: parsing the PII data of the certain identity to obtain one or more PII data elements (col. 9, lines 20-25: to operate and maintain systems that allow one to collect, to store, to manage and to use a subset of customer data, or PII, potentially comprising both sensitive and confidential information elements, in a globally compliant way.).

Regarding claim 4, Kvamme discloses the method of claim 3, further comprising: standardizing at least one PII data element of the certain identity to obtain modified PII data of the certain identity (col. 13, lines 14-20: The central computer 36 also includes rules 44, which are a list oriented set of jurisdictions, countries, PII elements, masking rules and operating parameters, and may include other rules used to operate the system. Rules control masking, security, jurisdiction, routing, and PII elements, among other areas.).

Regarding claim 5, Kvamme discloses the method of claim 3, further comprising: pre-processing at least one PII data element of the certain identity based on a first region character set to obtain modified PII data of the certain identity (in FIG. 7B, the administrator may use the customer data modification link 188 to change information on the screen shown).

Regarding claim 6, Kvamme discloses the method of claim 3, further comprising: pre-processing at least one PII data element of the certain identity based on an application programming interface of each first region database to obtain modified PII data of the certain identity (in FIG. 7B, the administrator may use the customer data modification link 188 to change information on the screen shown).

Regarding claim 7, Kvamme discloses the method of claim 1, further comprising: sending, by the first network node, to each first region database, an indication associated with the PII data of the certain identity, with each first region database being operable to determine that the PII data of the certain identity corresponds to the PII data of the at least one of the plurality of first region identities (fig. 7H, The search results 232 show the account number, first name and PII location 234 of the customers who match the search criteria. ).

Regarding claim 8, Kvamme discloses the method of claim 1, further comprising: receiving, by the first network node, from at least one first region database, an indication that the PII data of the certain identity corresponds to the PII data of the at least one of the plurality of first region identities (fig. 7H, The search results 232 show the account number, first name and PII location 234 of the customers who match the search criteria. ).

Regarding claim 9, Kvamme discloses the method of claim 1, further comprising: performing the identity verification based on the indication that the PII data of the certain identity corresponds to the PII data of the at least one of the plurality of first region identities and on the one or more first region identity verification rules (fig. 7H, The search results 232 show the account number, first name and PII location 234 of the customers who match the search criteria. ).

Regarding claim 12, Kvamme discloses the method of claim 1, wherein the identify verification indication includes an indication that the current identity corresponds to the at least one of the plurality of first region identities (fig. 7H, The search results 232 show the account number, first name and PII location 234 of the customers who match the search criteria. ).

Regarding claim 13, Kvamme discloses the method of claim 1, wherein the PII data of the current identity includes at least one of a name, a business or residential address, a date of birth, a national identification number, and a phone number (fig. 7B: This screen displays a customer's account number 176, customer data with PII 178, the PII location 180, the region/jurisdiction 182 in which the customer is located, the customer's nationality 184, and the language 186 that the customer reads.  Fig. 7C, phone number).

Regarding claim 15, Kvamme discloses the method of claim 1, further comprising: sending, by the first network node, to a third network node located in the first region and having at least one of the one more first region databases, an indication associated with the PII data of the certain identity, with each first region database being operable to determine that of the PII data of the certain identity corresponds to the PII data of the at least one of the plurality of first region identities (col. 4, lines 36-45: The central computer further has a second set of masking rules for masking the third data set and a third computer application in communication with the rules interpreter that applies the second set of masking rules to obfuscate the third data set. A fourth computer application in the central computer receives the first data set from the regional server and routes it to the rules interpreter and receives the third data set from the third computer application and routes the third data set to the recipient computer.).

Regarding claim 16, Kvamme discloses the method of claim 1, further comprising: receiving, by the first network node, from a third network node located in the first region and having at least one of the one more first region databases, an indication that of the PII data of the certain identity corresponds to of the PII data of the at least one of the plurality of first region identities  (col. 4, lines 36-45: The central computer further has a second set of masking rules for masking the third data set and a third computer application in communication with the rules interpreter that applies the second set of masking rules to obfuscate the third data set. A fourth computer application in the central computer receives the first data set from the regional server and routes it to the rules interpreter and receives the third data set from the third computer application and routes the third data set to the recipient computer.).

As per claims 17, 19 and 20, this is a network node and method version of the claimed method discussed above in claim 1 wherein all claimed limitations have also been addressed and/or cited as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kvamme as applied to claim 1 above, and further in view of Wang, US 2019/0073676.

Regarding claims 10-11 Wang lacks or does not expressly disclose a reliability score.  However, Wang teaches determining a reliability score that indicates a confidence level that the current identity corresponds to the at least one of the plurality of first region identities based on the indication that the PII data of the certain identity corresponds to the PII data of the at least one of the plurality of first region identities and on the one or more first region identity verification rules, with the identity verification indication including an indication of the reliability score (paragraph 0084: verification module 300 may be configured to determine an identity verification score based on available information in database 103, on-line, offline and/or from information submitted by the user. The verification score may, for example, represent a level of confidence); standardizing the reliability score to obtain a standardized reliability score (0087: identity verification module 304 may not take into consideration information that is likely to change, such as phone number and email address. The aggregate score can be normalized and standardized.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kvamme with Wang to include a reliability score, in order to determine if a user is verified or unverified, as taught by Wang, paragraph 0084.

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kvamme as applied to claims 1 and 17 above, and further in view of Balzer US 2019/0377901.

Regarding claims 14 and 18, Kvamme lacks or does not expressly disclose volatile memory.  However, Balzar  teaches wherein the first network node includes volatile memory, with the PII data of the certain identity only being stored in the volatile memory while resident in the first network node (0027: The memory 128 includes volatile memory elements (for example, random access memory (RAM)), nonvolatile memory elements (for example, ROM), and combinations thereof. In some embodiments, the memory 128 has a distributed architecture, where various components are situated remotely from one another, but may be accessed by the electronic processor 126. In some embodiments, the electronic processor 126 is configured to encrypt data associated with PII and store the encrypted data in memory 128.) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kvamme with Balzar to include volatile memory, in order to store data in memory, as taught by Balzar, paragraph 0027.

Conclusion
US 2019/0188706 to McCurtis teaches the consensus rules may be based on an authority's request, such as a jurisdictional government. Transaction interaction is enabled, such that transaction records flow from actor to actor in a defined process and serve as inputs and outputs to complementary processes.
US 2021/0328973 to Sarkissian teaches the disclosed tokens can be relayed between users and the parties they are interacting with rather than personally identifiable information, which ensures a user's data is securely maintained and prevented from undesired exposure on a network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434